CORNISH, Judge,
specially concurring.
It is interesting to note from the record that the attorney’s attempts at disqualifying Judge Wilson or Judge Barton did not contain a single allegation of “bias or prejudice” which would question either judge’s partiality in conducting proceedings against the appellants. The bald assertions and attacks on noncompliance with Rule 9 are not supported by the record and this issue does not rise to one of constitutional dimension. This writer further notes that the appellants have not argued or briefed on appeal any irregularities that might have occurred during the jury trial which was presided over by Judge Barton. The sole ground urged for reversal is patently frivolous.